Citation Nr: 0910516	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.

The Veteran appeared at a Travel Board hearing in September 
2008 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The record of the hearing was held open by the 
undersigned for the submission of additional evidence under 
the Veteran's waiver of initial RO review and consideration.  
In light of the waiver, the Board may properly consider the 
evidence in this decision without the necessity for a remand.  
See 38 C.F.R. § 20.1304 (2008).
	
FINDING OF FACT

The preponderance of the probative evidence indicates that 
chronic low back pain is not associated with an underlying 
low back disorder related to an in-service disease or injury.

CONCLUSION OF LAW

There is no diagnosed low back disorder that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
November 2006 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, what 
part VA will attempt to obtain, and notice of how disability 
ratings and effective dates are assigned in the event service 
connection is granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording a VA 
examination.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claim and did in fact 
participate.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

The Veteran believes he is entitled to the benefit sought on 
appeal because he sustained a low back injury during his 
active service for which he received medical treatment, and 
it has manifested intermittently since his separation from 
active service.  He had to cease his work as an auto mechanic 
because of the constant back pain.  There are no medical 
records extant for the intervening years, as he did not have 
health insurance and self-medicated during episodes of flare-
ups.  See Transcript (T.), pp. 1 - 8.  In an August 2008 
statement, his wife corroborates his assertions.

Service treatment records note the Veteran's January 1996 
presentation with complaints of low back pain in his mid-low 
back after pushing an estimated 400+-pound object while he 
was repairing a hospital generator.  Physical examination 
revealed no positive findings, as range of motion was noted 
as full, straight leg raising was negative, and leg strength 
was 5/5 bilaterally.  Immediate treatment included an 
intramuscular injection of Toradol 60 mg, with a notation of 
fair relief.  The examiner assessed low back pain, muscle 
strain, and prescribed physical therapy, ice, and Motrin as 
treatment.  There is no indication an x-ray was taken.
Physical therapy records note the diagnosed strain as an 
iliopsoas strain, and he was also prescribed Flexeril, he had 
no complaints of radiating pain, and he was doing better 
except for some right low back pain on forward bending.  The 
Veteran was shown an exercise regimen, advised to continue 
icing at home and avoid heavy lifting, and a goal of 
returning to his prior level of activity within two weeks was 
set.  He only attended two physical therapy sessions.  A 
February 1996 entry notes his discharge from therapy, and 
that it was unknown if the goal was attained.

Service treatment records note no subsequent complaints or 
treatment.  Prior to his separation from active service, the 
Veteran elected in March 1997 not to undergo a physical 
examination.  Pursuant to Air Force regulations, his service 
treatment records were reviewed and his election/waiver 
approved.  Thus, he separated from active service without the 
benefit of a physical examination.

A November 2006 VA outpatient treatment record shows that the 
Veteran reported acute onset of lumbar back pain and gave no 
history of trauma but noted that he had been doing vigorous 
exercise on an elliptical trainer.  The assessment was lower 
back strain.

The March 2007 VA examination report notes that the claims 
file was reviewed that the Veteran's report of intermittent 
low back pain ever since his separation from active service, 
which he estimated as having occurred once a month.  He 
denied any bladder or bowel involvement.  The Veteran is 
currently employed as a computer programmer.  Physical 
examination revealed no paraspinal tenderness, no spasm, or 
motor weakness or atrophy in the lower extremities.  Straight 
leg raising was negative, deep tendon reflexes were intact, 
as was sensation to pinprick or fine touch.  The examiner 
rendered a diagnostic impression of intermittent low back 
pain with no clinical evidence of disease and noted an x-ray 
was not taken, as the examination did not indicate the 
necessity for one.  The examiner further noted the Veteran's 
current low back pain could not be attributed to his in-
service injury without resorting to speculation.

The examiner's notation that speculation would be required to 
link the Veteran's current symptoms to his in-service injury 
is essentially a finding that a causal linkage is not 
probable.  As such, the examiner's opinion effectively weighs 
against the claim.  See 38 C.F.R. § 3.102 (providing that 
reasonable doubt is a substantial doubt and one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  In light of the fact the service 
treatment records note the Veteran appeared for only two 
sessions of physical therapy, no subsequent instances of 
complaints or treatment are documented, and-most relevant, 
he perceived no need to avail himself of a medical 
examination prior to his separation, the Board finds the 
January 1996 low back strain was an acute and transitory 
event that resolved without any chronic residuals.

Further, as noted above, the examiner did not diagnose a 
specific disorder-only low back pain.  With regard to the 
first evidentiary showing for service connection, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In light of these factors, the Board is constrained to find 
the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The benefit sought on appeal is denied.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


